Phipps, Judge.
At a bench trial in the Superior Court of Grady County, Donte Davis was convicted of aggravated assault upon a person over the age of 65 years. He appeals, challenging the sufficiency of the evidence to prove either his guilt beyond a reasonable doubt or venue. Finding these evidentiary challenges lacking in merit, we affirm.
State’s evidence showed that Davis appeared at Willie Washington’s house on Teresa Edwards Street in the City of Cairo and demanded money which he thought Washington owed him. When Washington denied owing him the money, Davis became verbally abusive. Washington testified that after then telling Davis to leave, he retrieved a pair of clippers from his house to do some yard work. As he started to do the yard work, he tripped and fell to the ground. Washington testified that, without provocation, Davis then hit him in the head with a board. Davis, on the other hand, testified on direct examination that he hit Washington with the board in self-defense because Washington had tried to attack him with the clippers. But on cross-examination, he admitted that Washington had fallen to the ground and posed no threat to him by the time he began hitting him.
Under cases far too numerous to cite, resolution of such conflicts in the testimony of witnesses is for the trier of fact. It is therefore well established that where, as here, the trier of fact has resolved such conflicts in favor of a determination of guilt, the evidence viewed in a light most favorable to support the conviction is sufficient to authorize a rational trier of fact to find the defendant guilty beyond a reasonable doubt. Venue was established by the investigating City of Cairo police officer, who testified that all of these events had occurred in Grady County.

Judgment affirmed.


Ruffin, C. J., and Smith, P. J., concur.